Citation Nr: 1317793	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for cerebrovascular accident (stroke), claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected PTSD. 

4.  Entitlement to an initial rating higher than 30 percent for PTSD prior to May 6, 2010.

5.  Entitlement to an initial rating higher than 50 percent for PTSD since May 6, 2010. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his cousin


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In February 2010, the Board remanded the issues on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that the February 2010 remanded included the issue of entitlement to a TDIU rating.  The Board found that, although the Veteran did not appeal the July 2008 rating decision denying entitlement to TDIU, it had been re-raised by the record.  Thus, the Board found that the issue of entitlement to a TDIU rating it was now before the Board because it had been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for PTSD and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issue is listed on the title page.

During the pendency of the appeal, a December 2011 rating decision granted the Veteran a higher initial rating of 50 percent for the service-connected PTSD, effective May 6, 2010.  Inasmuch as a higher rating for the service-connected PTSD is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was provided a Travel Board hearing in November 2009.  A transcript of the testimony offered at this hearing has been associated with the record. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; however, these have been reviewed by the RO as noted in the December 2011 Supplemental Statement of the Case (SSOC) and December 2011 rating decision. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 50 percent for service-connected PTSD and entitlement to a TDIU rating are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Extending the benefit of the doubt to the Veteran, the Board finds that his hypertension is proximately due to his service-connected PTSD.

2.  Extending the benefit of the doubt to the Veteran, the Board finds that his cerebrovascular accident is proximately due to his service-connected PTSD and hypertension.

3.  Extending the benefit of the doubt to the Veteran, the Board finds that his GERD is aggravated by his service-connected PTSD.

4.  Since February 7, 2007, the Veteran's PTSD has more closely approximated occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking and mood due to such symptoms as suicidal ideations, impaired impulse control with violent outbursts, neglect of personal appearance and hygiene, and depression affecting his ability to function effectively.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his hypertension is secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2012).  

2.  By extending the benefit of the doubt to the Veteran, his cerebrovascular accident is secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2012).  

3.  By extending the benefit of the doubt to the Veteran, his GERD is secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2012).  

4.  Since February 7, 2007, the criteria for the assignment of an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002) 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  Similarly, any potential hearing deficiencies have been rendered harmless.  See generally Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

II. Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  

Hypertension and Cerebrovascular Accident

The appellant asserts that his hypertension was caused or aggravated by his PTSD and that his residuals of a cerebrovascular accident (stroke) were caused or aggravated by his PTSD, in part due to the stroke being caused or aggravated by the hypertension.  After a careful review of the Veteran's claims file the Board finds that the evidence is in equipoise and by granting the Veteran the benefit of the doubt service connection for both hypertension and a cerebrovascular accident is warranted.  

In May 2007, the Veteran's private physician stated that the Veteran had a stroke in February 2006 and that when the Veteran was an inpatient at the Rehabilitation Center he had such severe nightmares that he fell out of bed.  He stated that the Veteran's stroke was caused from stress PTSD and the PTSD was more than likely related to his time in service.  

The Veteran was afforded a VA brain-and-spinal-cord examination in November 2008.  The Veteran reported that he had a diagnosis of hypertension for quite awhile and was put on medication shortly after his diagnosis; he also reported being diagnosed in February 2006 with several small strokes and one major circulatory event.  The strokes were noted to be due to impaired cerebral circulation as opposed to a cerebral bleed in his head.   The VA examiner opined that the cerebrovascular accident is not likely caused by or a result of PTSD.  He stated that "[f]ollowing an in depth computer search, I was unable to find any supporting literature such as journal articles, research or textbook excerpts which documented a causative relationship between PTSD, HPTN [hypertension], and cerebrovascular accident."

A January 2009 statement from the Veteran's private physician includes the opinion that the Veteran suffers from hypertension and cerebral vascular accident, "all of which were contributed to or caused by the [PTSD]."  He further states that, "[a]fter working with and treating veterans at the Claremore veterans hospital for 14 years, I firmly believe that [the Veteran's] hypertension was caused by his PTSD, which in turn caused his stroke."

The Veteran was afforded a VA hypertension examination in May 2010.  The Veteran reported being diagnosed with hypertension back to 1984-86 and suffered a stroke in 2006.  He opined that the Veteran's hypertension and previous stroke are not likely related to PTSD.  The examiner added that the risk factors for his hypertension and stroke due to cerebrovascular insufficiency are not likely related to his PTSD and are more likely due to chronic tobacco smoking and hypercholesterolemia.  The examiner concluded that the cerebrovascular accident was due to chronic tobacco smoking and hypercholesterolemia, which resulted in cerebrovascular insufficiency and right cerebral infarct.

In May 2012, the Board sent the Veteran's claims file for a VHA medical expert opinion.  Including the above medical evidence, the Board observed that various medical treatise documents had been submitted regarding a potential association between PTSD and cardiovascular disease.  The Board also noted that a Federal Register statement of June 28, 2005, 70 F.R. 37,040 (June 28, 2005) noted that presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection is warranted on the basis that several medical studies show veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction, particularly if such veterans suffered from other psychiatric disorders, and that since POWs had a relatively high rate of PTSD incurrence, they would presumably have an increased risk of cardiovascular disease, to include hypertension.  The VHA medical expert was asked to provide an opinion on the etiology of the Veteran's hypertension and stroke. 

In June 2012, a VHA medical expert opinion was provided.  He stated that he reviewed the chart completely and found the mentioned references; he stated that he would have to concur with the findings that the Veteran's PTSD was most likely not the cause of his hypertension which, in turn, caused his stroke.  He stated that he was unable to find documentation in the opinions of record any information that supports their beliefs besides the fact that it was written by those physicians.  He stated no studies were cited in the positive opinions or nor was any causality between the two cited.  He stated that he did a Pub med search and he was unable to find a strong correlation between but unfortunately, "there is no strong correlation in between the two."  He opined that it was more likely than not that the Veteran's PTSD did not cause the stroke; it was more likely caused by his years of hypertension and smoking.  There are multiple strong correlations between smoking and hypertension and he did smoke before he entered the military.  He also stated that he was unable to reconcile the opinions of the other providers; if there was more documentation from the other providers saying why they believe but the notes provided just show statements.  He did not find any information that would tell him why they came up with this summation and it would be pure speculation for him.  He stated that in closing that he agreed that the Veteran's PTSD was most likely not part of his stroke or hypertension. 

After a careful review of the claims file, the Board finds that the evidence for and against the Veteran's claim are in equipoise.  While the VA examination opinions in November 2008, May 2010, and June 2012 are against the Veteran's claim, the Board finds that they are not more probative than the May 2007 and January 2009 positive medical opinions.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).
 
The negative November 2008 nexus opinion was based on the Veteran's statement that he could not find any supporting literature; however, the Board finds that in May 2012 and April 2013, the Veteran submitted literature that provided some supporting medical literature evidence.  In addition, the positive January 2009 opinion was based on his work with Veterans over the past 14 years.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  While the May 2010 VA examination opinion related the Veteran's hypertension to smoking, the May 2007 VA examiner stated that while the Veteran was at the Rehabilitation Hospital for his stroke he was witnessed having severe nightmares, a symptomatology of his PTSD.  Moreover, the Board finds that while the June 2012 VA examination is negative the probative value is lessened because the VA examiner stated that he could not reconcile his opinion with the positive nexus opinions of record and did not comment on the legitimacy of the supporting medical literature of record.  Thus, the Board finds that the evidence of record in equipoise and by granting the Veteran the benefit of the doubt service connection is warranted. 

In sum, the Board finds that the evidence is in equipoise and by granting the Veteran the benefit of the doubt service connection is warranted for both hypertension and stroke secondary to PTSD.  

GERD

The Veteran seeks to establish his entitlement to service connection GERD as secondary to service-connected PTSD.  He asserts that his anxiety and stress symptoms at the very least exacerbate his GERD symptomatology.  A July 2009 esophagogastroduodenoscopy (EGD) was interpreted as showing minimal sliding hiatal hernia with GERD.  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported having stomach problems for a long time after his discharge from the military.  The VA examiner opined that the Veteran's hiatal hernia is not related to his PTSD as it is an anatomical defect.  

In November 2012, the Veteran's claims file was sent for a VHA medical expert opinion.  The VHA medical expert reviewed the Veteran's claims file and stated that the Veteran's symptoms of GERD began between 1989 and 1990, prior to his diagnosis of PTSD.  He stated that GERD is very common entity with 44 percent of the population experiencing the symptoms once a month, 14 percent weekly, and 7 percent daily.  Studies have been done to see if stress or emotional distress increases the frequency of acid reflux by pH manometry and they have not shown any difference between the normal population and patients with GERD.  Also, further studies indicate that patients with stress and other emotional distress tend to experience increased GERD symptoms due to decreased threshold for pain perception.  He opined that based on the Veteran's chart he did not believe that PTSD was the cause for his GERD since it is a very common entity in the general population.  GERD can be caused by other factors in the Veteran's case such as cigarette smoking.  The Veteran's symptoms of GERD are more likely due to lowered pain perception threshold from underlying stress and anxiety. 

The Board finds that, although the May 2010 VA medical opinion and November 2012 VA medical expert opinion both state that the Veteran's PTSD is the cause of his GERD, service connection is still warranted.  The Board finds that in this case, service connection is warranted on the basis of aggravation since the November 2012 VA medical expert opinion stated that the Veteran's GERD was likely due to lower pain perception from stress and anxiety; which, the Board finds is symptomatology of the Veteran's service-connected PTSD.  Thus, the Board finds that service connection is warranted on the basis of aggravation. 

PTSD

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3

In April 2007, the RO granted the Veteran service connection for PTSD and assigned an initial rating of 30 percent effective February 7, 2007, the date of the Veteran's claim for service connection.  During the pendency of the appeal, a December 2011 rating decision granted the Veteran a higher initial rating of 50 percent effective May 6, 2010.   The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling since August 27, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Veteran has been assigned GAF scores of 53 in May 2007, 55-60 in April 2007, 60 in January 2008, 45-58 in May 2010, and 60 in May 2011.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

After a careful review of the Veteran's claims file, the Board finds that, since February 7, 2007, the Veteran's PTSD has more closely approximated occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking and mood due to such symptoms as suicidal ideations, impaired impulse control with violent outbursts, neglect of personal appearance and hygiene, and depression affecting his ability to function effectively.  Thus, the Board finds that, since February 7, 2007, a 70 percent initial rating is warranted.  However, as discussed herein below, the Board finds that a higher rating in excess of 70 percent since the date of claim must be remanded for further development. 

A March 2007 SSA mental evaluation diagnosed the Veteran with major depression.  He was found to be disabled primarily due to late effects of cerebrovascular accident with no secondary diagnosis.

An April 2007 VA examination reflects sleep disturbance, increased irritability, anger, social isolation, sadness, poor energy, distressing dreams, recurrent recollections, hypervigilance, and exaggerated startle response.  The Veteran was prescribed medication for depression, sleep disturbance, and avoidance of stimuli associated with the stressful events.  The examiner stated that the symptoms described by the Veteran occurred constantly with moderate effects upon total daily functioning.  He worked as a metal fabricator from 1970 until 2006 when he had a stroke.  He had good relationships with family, supervisors and co-workers and had been married to his wife for 25 years with two children.  He was appropriately dressed and groomed.  Upon mental status examination, orientation was within normal limits.  His behavior was appropriate and affect and mood were normal.  His communication, speech, abstract thinking, and concentration were within normal limits.  He denied panic attacks, no history of delusions, hallucinations, obsessional rituals, suicidal or homicidal ideations.  There was no evidence of suspiciousness.  Thought processes were appropriate and judgment was not impaired.  He had mild memory loss.  He had no difficulty understanding commands and was capable of handling financial affairs.  The examiner stated that the best description of current psychiatric impairment was occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily.

In May 2007, the Veteran complained of increased sleep difficulty, depression, irritability, intrusive thoughts of trauma; flashbacks, exaggerated startle response and anxiety since his stroke.  He was more socially isolated and had increased occupational impairment.  In July 2007, the Veteran reported thoughts of suicide.  An August 2007 VA treatment record noted depression, suicidal thoughts (no attempt), impulsivity, and anger control problems.  A November 2007 VA treatment record noted that the wife stated that the Veteran lost his temper, yelled, and threw things.  He was anxious, had thoughts of suicide, and difficulty sleeping.  She wanted to him to be restarted on Paraoxetine.  In a January 2008 VA treatment record, the Veteran complained of depression and anxiety.  His depression was worse since his stroke in 2006.  He stated that his symptoms were better since he started Paxil.  He stated that when he was not taking Paxil he felt like "taking a gun and blowing his head off."  He had difficulty sleeping and wife reported that he "yelled" in his sleep.  He was agitated easily, suffered from panic attacks.  He had anxiety, nightmares, flashbacks, but no hallucinations, delusions, or homicidal or suicidal ideations. 

In July 2008, the Veteran complained of intrusive thoughts, panic attacks, and anxiety.  His wife reported nightmares, lost track of time, irritable, poor concentration, depressed, tearfulness, and "comes unglued."  A January 2009 written statement from Dr. L. L. diagnosed the Veteran with insomnia and depression.  He opined that these two disorders were part of the Veteran's PTSD.

A May 2009 VA treatment record noted fleeting suicidal ideation and assigned a GAF score of 55.  Another March 2009 VA treatment record reflected anger outbursts (i.e., threw things).

In April 2010, the Veteran reported that he thought about Vietnam when he sat on his porch and daydreamed.  He continued to mitigate his Marine Corps service because he was assigned to artillery and not the infantry.  He decided to quit the part time job he had mowing the lawns of several apartments.  He didn't have any particular reason for this except, "I just got tired of doing it."  However, he mowed the lawn for free for an elderly woman who lived nearby.  Upon mental status examination, his mood and affect were generally upbeat with congruent affect.  Speech had a normal rate and volume.  He denied delusions/hallucinations.  His insight was fair and oriented in all spheres.  His thought process was logical and goal-oriented.  He had fleeting suicidal ideation occasionally but no plan or intent.  Judgment and impulse control appeared adequate. 

A May 2010 VA examination showed chronic sleep problems, night sweats, nightmares, and panic attacks one or two times a week.  The examination also showed depression, increased feelings of anger, irritability, agitation, hostile feelings, difficulty falling asleep, exaggerated startle response, hypervigilence, and anxiety in public or groups.  Insight was fair, and judgment was fair to good.  Thought process was tangential.  There were no delusions or hallucinations.  He had passive homicidal and suicidal thoughts, and poor impulse control.  He had moderately impaired remote memory and mildly impaired recent memory.  He maintained personal hygiene.  He was oriented in all spheres with spontaneous speech and constricted affect.  He had persistent avoidance of stimuli associated with trauma and a sense of a foreshortened future.  He had persistent symptoms and arousals.  He stated that he "gets along with his wife," but argued with his daughter because they are too much alike.  He stated that about 2.5 months prior he hit his wife in the head while she was building a fence because she "was not doing it the way I wanted her to."  He also throws things when angry (i.e., remote control). He had a friend.  He was diagnosed with depressive disorder (NOS) that was related, in part, to PTSD. 

In June 2010, the Veteran reported nightmares, insomnia, suicidal ideation, night sweats, anger, flashbacks, difficulty being around groups of people, excessive worry, and muscle tension.  He reported that "without that Paxil I'm a nut case."  His spouse reported "it's a fight sometimes to get him to eat ever since the stroke."  The Veteran denied a history of suicide or homicide attempts, but he had hit his wife in head before.  He was very close to daughter, but did not see his son often.  He had good support from his spouse.  Upon mental status examination, he had a disheveled appearance, but he was groomed and his eye contact was fair.  Psychomotor activity was within normal limits.  His mood was euthymic, and affect was within normal limits.  Speech was normal.  He denied suicidal or homicidal ideations, delusions, and hallucinations.  He was oriented x 4 with good concentration, abstraction, intelligence, comprehension, memory, recall, and insight. 

In September 2010, the Veteran reported that he had been with his current wife 30 years.  The Veteran had one son from a previous marriage and a daughter from his current marriage.  His primary symptoms were nightmares, night sweats, anger, flashbacks and agitated behavior "without the Paxil I am crazy, I am a nutcase."  He also stated that in the past he had a very strong history of alcohol dependence and had been sober for many years now.  He also described that everything started after having the stroke in February 2006 with left sided weakness in the body.  He had some strength in the left lower leg, but still had weakness in the left upper arm.  He also stated that he had very vague thoughts of suicidal ideas, but never had any attempts and never had any plans.  He had been taking Trazodone 100 mg at night mainly for sleep but still woke up "wringing wet with sweat."  His wife also reported that, lately, he had poor impulse control and had been losing his temper very easily.  They both shared that they often have physical and verbal altercations.  His wife described an episode where he grabbed her by the throat during an argument.  Upon mental status examination, there was no evidence of psychosis, suicidal ideation, or homicidal ideation. 

In February 2011, the Veteran had increased irritability (per wife more than prior winters) and once threw a knife on the counter and chipped the counter.  He denied thoughts of homicidal ideation, and any physical aggression toward others.  Overall, his symptoms of PTSD and depression were better.  He denied suicidal thinking although in past chronic and intermittent.  Upon mental status examination, he was alert, oriented times 3; his speech, hygiene, and grooming were within normal limits.  His mood was irritable at times with residual depression.  He had full range affect with liner and goal-directed thought process and content.  He denied suicidal ideation, intent, or plan, homicidal ideation, intent, or plan, delusions.  His judgment was good and he had fair to good insight.

A May 2011 VA treatment record reflected that the Veteran enjoyed time with his granddaughter.  He had irritability, but denied thoughts of homicidal ideation and any physical aggression to others or throwing things.  Overall, his symptoms of PTSD and depression were better or stable.  He denied suicidal ideation.  Upon mental status examination, the Veteran was alert and oriented times 3.  His hygiene and grooming were within normal limits.  His affected was relaxed with linear and goal-directed process.  Memory and concentration were intact.  His judgment was good and insight fair to good. 

In another May 2011 VA treatment record, the Veteran reported going for over a week without bathing, spouse reports "we are always on him about taking a bath because he stinks."  The VA psychologist discussed thought patterns that Veteran doesn't believe he needs a bath.  He reported "I don't do anything so I'm not dirty."  He also stated that he had increased irritability, depressed mood, lack of motivation, difficulty falling/staying asleep even with sleep aid (about three hours a night "sometimes no sleep at all," and suicidal ideation without plan/intent/previous attempts.  He started to mow lawns again, "we do that one day a week so that will be one day I'll take a bath."  It was discussed that the Veteran's lack of self care was indicative of moderate to severe depression along with suicidal ideation.  He had done better with controlling anger since granddaughter had moved in.  Upon mental status examination, the Veteran was alert, oriented x 4, and cooperative.  His mood was depressed and affect blunted.  Psychomotor activity was within normal limits.  His speech was clear, and thoughts were goal-directed, current suicidal ideation was reported.  However, there were no delusions, and hallucinations.  Concentration and intelligence were fair, abstraction was poor, comprehension was good, memory was good, insight was poor, judgment was fair.  He was able to participate in his own treatment plan. 

In June 2011, the Veteran made minimal progress regarding mood management.  He had recently declined maintaining self care with his spouse reports difficulty getting the Veteran to bathe weekly.  Veteran reported frustration with his spouse: "she won't let me do anything."  The physician noted that the decline in bathing could be passive aggressive towards the spouse.  The Veteran denied suicidal ideation/plan/intent.  He played with his granddaughter daily and enjoyed the time spent with her.  His mood was irritable, affect and psychomotor activity were within normal limits, speech was clear, thought content was goal-oriented, insight was limited, and judgment was good, with no current suicidal ideation or homicidal ideation.  His concentration and intelligence/comprehension were good. 

An August 2011 VA treatment record noted that the Veteran was spending a lot of time with his granddaughter and had increased his self-care regime.  He was alert and oriented x 4.  He had a cooperative attitude, made good eye contact, and had euthymic mood and affect.  His psychomotor activity was within normal limits.  His speech was clear, and thoughts were goal-directed.  There was no current suicidal ideation, homicidal ideation, delusions, or hallucinations.  He had fair concentration and good intelligence and comprehension.  He had fair memory, insight, and judgment.  

In September 2011, the Veteran's spouse reported that she was about to leave him because he was difficult to get along with.  The Veteran reported wanting more independence and feeling "like I [could not] do anything, I feel young."  His impulse control and judgment were poor.  He continued to bathe once a week only after multiple prompts from spouse.  Veteran appeared more cooperative.  He denied feeling depressed, but reported an increase in irritability (a symptom of depression).  He had difficulty maintaining focus.  Upon mental status examination, the Veteran was alert and oriented x 4.  His attitude was cooperative, eye contact was fair, mood was euthymic, affect was within normal limits, psychomotor activity increased, speech was clear, and thoughts were tangential.  There were no current suicidal or homicidal, delusions, or hallucinations.  His concentration, comprehension, memory were fair.  Intelligence was good, insight and judgment were poor. 

The Veteran's wife, aunt, cousin, and friend have also stated that, prior to the Veteran's stroke, he was temperamental, moody, hostile, and did not like to be around people.  The cousin, in particular, stated that the symptoms increased after the stroke. (See April 2007 Written Statements and undated written statement from D. M.).

During the November 2009 hearing, the Veteran, wife, and cousin essentially testified that he suffered from nightmares, impaired memory, moodiness, and suicidal ideation (when off medication).

Here, the credible evidence demonstrates that the Veteran manifests suicidal ideations, impaired impulse control with violent outbursts, neglect of personal appearance and hygiene, and depression affecting his ability to function effectively.  These symptoms are examples supporting a 70 percent rating under Diagnostic Code 9411.  However, the Veteran's GAF scores during the appeal period do not clearly correlate with the type of functioning representative of a 70 percent disability rating.

The additional evidence shows that, at various times during the appeal period, the Veteran has demonstrated moderately impaired remote memory and mildly impaired recent memory.  He has had physical and verbal altercations with his spouse to the point where she has threatened to leave.  He has refused to maintain minimal hygiene.  He has also endorsed additional symptomatology of sleep difficulty, irritability, intrusive thoughts, flashbacks, exaggerated startle response and panic attacks.

Taking all of these factors into consideration as required by Mauerhan, and with consideration of the approximating principles of 38 C.F.R. § 4.7, the Board finds that, since February 7, 2007, the Veteran's PTSD has more closely approximated occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking and mood due to such symptoms as suicidal ideations, impaired impulse control with violent outbursts, neglect of personal appearance and hygiene, and depression affecting his ability to function effectively.  Thus, the Board finds that the criteria for a 70 percent rating for PTSD are warranted effective to the date of claim. 

Given the facts in this case, the Board finds that a higher initial rating of 70 percent is warranted for the Veteran's service-connected PTSD effective February 7, 2007.  This represents a partial grant.  The question of whether an increase in the underlying initial 70 percent evaluation during the pendency of this appeal is warranted will be addressed on remand and will not be resolved in the present decision.  


ORDER

Service connection for hypertension secondary to PTSD is granted.

Service connection for a cerebrovascular accident secondary to PTSD is granted.

Service connection for GERD secondary to PTSD is granted.

Since, February 7, 2007, an initial rating of 70 percent for the service-connected PTSD is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

As noted above, the Board has granted the Veteran a higher rating of 70 percent for his service-connected PTSD effective February 7, 2007; however, the Board finds that further development is warranted before the Board can adjudicate whether a higher rating is warranted at any time during the pendency of the appeal.  The Board finds that there are no treatment records on file since 2010; thus, the RO should obtain all outstanding VA and private treatment records for his PTSD.  In addition, the Board finds that the Veteran should be scheduled for a VA examination to determine the current nature and severity of his PTSD.

The May 2010 VA PTSD examiner stated that the Veteran is unemployable due to his cerebrovascular accident.  The Board finds that, prior to adjudication of the Veteran's claim of entitlement to TDIU, the RO must assign disability ratings and effective dates for the herein above service-connected disabilities.  Once the RO assigns disability ratings and effective dates for the now service-connected disabilities, then the RO must determine if a VA examination is needed to determine whether his service-connected disabilities render him incapable of performing the mental and physical acts required for substantially gainful employment, given his educational and occupational background.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from his private physicians and VA.

2.  Associate with the claims folder all relevant VA clinic records since April 21, 2010.

3.  The RO should assigns disability ratings and effective dates for the now service-connected disabilities of hypertension, cerebrovascular accident, and GERD. 

4.  The Veteran should be afforded a VA examination to determine the current nature and severity of the Veteran's PTSD.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning, to include whether such renders him unemployable.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  All opinions expressed should be accompanied by supporting rationale.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

5.  After completing any additional development deemed necessary, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


